Order entered October 17, 2018




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00522-CR

                                 PATRICK D. MARTIN, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. F17-18397-RJ

                                              ORDER
           The reporter’s record, originally due July 20, 2018, was filed October 15, 2018. Missing
from the record is State’s Exhibit 67, a CD of medical records ordered sealed. We ORDER
court reporter Kimberly Xavier to file a supplemental reporter’s record containing a true and
correct playable copy of State’s Exhibit 67 WITHIN TEN DAYS of the date of this order.
           We VACATE our October 9, 2018 order that Kimberly Xavier not sit as a court reporter.
           We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,
Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, official court reporter,
Criminal District Court No. 3; to the Dallas County Auditor’s Office; and to counsel for all
parties.




                                                        /s/   LANA MYERS
                                                              JUSTICE